UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo – SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . ANNUAL CORPORATE EVENTS CALENDAR – 2013 Company Name CPFL ENERGIA S.A. Headquarters address Rua Gomes de Carvalho, nº 1510 – 14º andar – Conj. 1402 São Paulo – SP Website www.cpfl.com.br/ir Investor Relations Officer Name: Gustavo Estrella E-mail: gustavoestrella@cpfl.com.br Telephone(s): 55-19-3756-8704 Fax: 55-19-3756-8777 Responsible for the Investor Relations Area Name: Eduardo Atsushi Takeiti E-mail: eduardot@cpfl.com.br Telephone(s): 55-19-3756-8458 Fax: 55-19-3756-6089 Newspapers in which corporate facts are published Diário Oficial do Estado de São Paulo – DOESP Valor Econômico Annual Financial Statements and Consolidated Financial Statements for the fiscal year ended December 31, 2012 EVENT DATE Disclosure via IPE 03/13/2013 Standardized Financial Statements for the fiscal year ended December 31, 2012 EVENT DATE Disclosure via ENET 03/13/2013 Annual Financial Statements translated into English for the fiscal year ended December 31, 2012 EVENT DATE Disclosure via IPE 03/13/2013 1 Reference Form for the current fiscal year EVENT DATE Disclosure via ENET 05/24/2013 Quarterly Information EVENT – Disclosure via ENET DATE For the 1 st quarter of 2013 05/09/2013 For the 2 nd quarter of 2013 08/08/2013 For the 3 rd quarter of 2013 11/07/2013 Quarterly Information translated into English EVENT – Disclosure via IPE DATE For the 1 st quarter of 2013 05/09/2013 For the 2 nd quarter of 2013 08/08/2013 For the 3 rd quarter of 2013 11/07/2013 Extraordinary General Meeting EVENT DATE Delivery of the management proposal via IPE 01/21/2013 Delivery of the Call Notice via IPE 01/21/2013 Extraordinary General Meeting 02/20/2013 Delivery of the summary of the main resolutions or the minutes of the Meeting via IPE 02/20/2013 Ordinary General Meeting EVENT DATE Delivery of the management proposal via IPE 03/20/2013 Delivery of the Call Notice via IPE 03/20/2013 Ordinary General Meeting 04/19/2013 Delivery of the summary of the main resolutions or the minutes of the Meeting via IPE 04/19/2013 Extraordinary General Meeting EVENT DATE Delivery of the management proposal via IPE 05/29/2013 Delivery of the Call Notice via IPE 05/29/2013 Extraordinary General Meeting 06/28/2013 Delivery of the summary of the main resolutions or the minutes of the Meeting via IPE 06/28/2013 2 Public Meeting with Analysts EVENT DATE Public Meetings with Analysts opened to other interested parties: - Investor’s Meeting APIMEC Rio Local: Hotel JW Marriot Address: Avenida Atlântica, nº 2600 - Copacabana - Rio de Janeiro/RJ Room: Wayana – Brazilian Time : 06:00 p.m. - Investor’s Meeting APIMEC Sul Local: Hotel Sheraton Address: Rua Olavo Barreto Viana, 18 - Moinhos de Vento - P. Alegre/RS Rooms: Mercosul and Foyer – Brazilian Time : 06:00 p.m. - Investor’s Meeting APIMEC MG Local: To be defined Address: To be defined - Belo Horizonte/MG Room: To be defined – Brazilian Time : To be defined - Investor’s Meeting APIMEC SP Local: To be defined Address: To be defined - Campinas/SP Room: To be defined – Brazilian Time : To be defined 04/29/2013 06/04/2013 08/29/2013 12/03/2013 3 Shareholder payments related to the results of the fiscal year ended December 31, 2012 Payment Event-Date Amount (R$) Value in R$/share Payment date ON Interim Dividends (*) BDM – 08/06/2012 640 million 0.665339515 09/28/2012 Complementary Dividends (**) BDM – 03/13/2013 456 million 0. 04/30/2013 (*) The payment of interim dividend for the half-yearly net income (base date June 30, 2012), imputed to the mandatory dividends for the fiscal year, previously approved by the 207 th Board of Directors meeting held on August 06, 2012, according to the provisions of item “v” of Article 17 and the caput and paragraph 1 of Article 30 of CPFL Energia’s Bylaws. (**) The declaration of complementary dividend, and its submission to a General Shareholders’ Meeting (OGM), held on 04/19/2013, pursuant to item "e" of Article 17 and Article 27 of the Bylaws. Board of Directors Meetings EVENT DATE Board of Directors Meeting acting on the results of 2012 03/13/2013 Delivery of the summary of the main resolutions or the minutes of the Meeting via IPE 03/13/2013 Conference Calls EVENT DATE National and international conference calls - Analysis of the results of 2012 - Analysis of the results of the 1 st quarter of 2013 - Analysis of the results of the 2 nd quarter of 2013 - Analysis of the results of the 3 rd quarter of 2013 03/14/2013 05/10/2013 08/09/2013 11/08/2013 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 29, 2013 CPFL ENERGIA S.A. By: /
